IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,166-01


EX PARTE WILLIAM THOMAS WATTS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. DIS-08-01654 IN THE 119TH DISTRICT COURT

FROM CONCHO COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to fifty years' imprisonment. The Third Court of Appeals dismissed his appeal. 
Watts v. State, No. 03-08-00725-CR (Tex. App.-Austin 2009, no pet.).
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal. The trial court made findings of fact and conclusions of law and
recommended that we grant Applicant an out-of-time appeal. Applicant's conviction, however, was
not final when his application was filed in Concho County. We do not have jurisdiction under Article
11.07 of the Code of Criminal Procedure unless a felony conviction is final. Tex. Code Crim. Proc. 
art. 11.07, § 3(c); Ex parte Johnson, 12 S.W.3d 472 (Tex. Crim. App. 2000). Accordingly, this
application is dismissed.
 
Filed: January 13, 2010
Do not publish